04Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 DETAILED ACTION
Applicant’s reply dated 04/28/2021 has been received. Claims 10-11 are cancelled. Claims 18-19 are added. Claims 1-9 and 12-19 are pending and under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claim 11 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is rendered moot by the cancellation of the claim. 
New Matter

	Claims 1-9 and 12-19 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  37 CFR 1.118 (a) states that “No amendment 
	Claim 1 is darn to a method of producing dendritic cells in a first chamber while stimulating T cells in a connected, second chamber followed by flowing the stimulated T-cells from the second chamber into the first chamber to co-culture with dendritic cells to produce activated, expanded T-cells. 
The specification provides no implicit or explicit support for the context of the breadth of flowing stimulated T-cells from the second chamber into the first chamber that holds dendritic cell to produce activated T-cells. The specification teaches maturing the dendritic cells with antigen in the first chamber and flowing activated T-cells from chamber 2 into chamber followed by coculture of the activated T-cells with the dendritic cells (see page 28, lines 18-21.  The specification has only provided support for flowing activated T-cells from chamber 2 and does not support formation of activated T-cells in chamber 1. Applicants are reminded that it is their burden to show where the specification supports any amendments to the claims.  See 37 CFR 1.121 (b)(2)(iii), the MPEP 714.02, 3rd paragraph, last sentence and also the MPEP 2163.07, last sentence.

	MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure Applicant should therefore specifically point out the support for any amendments made to the disclosure [or point to case law supporting incorporation of such a limitation as in the instant case]” (emphasis added).


Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 11-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendments to the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.  Claims 1-10 and 14-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application 20200308523 (IDS, published as PCT/US2017/039538 on 04/01/2018).


As amended, claim 1 is now drawn to a coculture method comprising a) providing a cell culture instrument comprising two connected culture chambers, b) flowing medium and monocytes into the first chamber, c) perfusing the monocytes in the first chamber to produce dendritic cells, while simultaneously stimulating T cells in the second chamber, d) flowing the stimulated T cells from the second chamber into the first chamber to co-culture the T-cells and dendritic cells and produce activated, expanded T-cells. The rejection has been amended in accordance with the amendments to claim 1 that requires the T-cells be flowed into the next chamber within the connected culture chamber system.

	Paragraph 23 of ‘523 teaches generating T-cells in a first chamber (second chamber, as claimed). PBMCs are cultured in the first chamber (referred to as chamber 1 in ‘523 but equates to chamber 2 as claimed) with dendritic cells to generate a supernatant comprising stimulated T-cells (meets the limitation of simultaneously stimulating T cells inside the second chamber). The T-cells are transfered in the supernatant through a fluidic connector into a second chamber (first chamber, as claimed) comprising fresh dendritic cells. Paragraph 24 of ‘523 teaches that culture in the first chamber (claimed 2nd chamber) can occur in the presence of stimulating antigens. 
	
	Claim 1 also requires the dendritic cells be generated from monocytes that are perfused within the chamber to produce the dendritic cells. At para 44, ‘523 teaches generation of dendritic cells from monocytes on polystyrene surfaces. See also paras 68 and 75. ‘523 reads oin doing so in both chambers 1 and 2 to meet the limitations of the providing through the perufsing steps. The simultaneous stimulation of T-cells occurs in the first chamber of ‘523 (see above) then the T-cells of ‘523 are transferred by flowing into the next chamber (claimed first, but referenced second chamber of ‘523) where the stimulated T-cells are co-cultured with the monocytes of the next chamber.  	

The instant specification, at page 28, teaches that the process is outlined in Figure 11. It is noted that Figure 11 of the instant application is identical to Figure 2 of ‘523. 

	


With regard to claims 2 and 15, requiring sterility, sterile air is used to move cells between chambers (para 31,59 and 80), sterile connections between chambers are used (para 58 and 59) and the devices need to be sterilized (para 89) and be capable of sterile operation over a period of days to weeks (para 92).

With regard to claim 3, ‘523 teaches that the second cell culture chamber (into which the T cells are flowed) is a second vessel (para 14) which can be considered a harvesting vessel in a closed manner as the entire system is closed (claim 14). 

 With regard to claim 4, ‘523 teaches culturing in the presence of antigens at para 64,66,81 and 224. Para 38 states that the antigen presenting cells (DCs) and antigen peptide-pulsed. 

With regard to claim 5, the antigen can be tumor specific (para 64).

With regard to claims 7 and 16, para 52 teaches that tubes connect cell culture chambers and para 58 teaches that connections are sterile. 

With regard to claim 8, ‘523 teaches that said method is performed in the closed cell culture system with tubes connecting fluid reservoirs such that sterility is maintained (see para 52 and Figure 2, for example).

With regard to claim 9, flowing media into the closed chamber would necessarily reduce headspace. 

With regard to claim 17, ‘523 teaches repeating the stimulation process (para 66) and which would necessarily require removal and replacement of a previously used chamber.

	Applicant argues in the Remarks dated 04/28/2021, that ‘523 teaches cocuture of T-cells with dendritic cells. In response, the claims also have a coculture in the claimed chamber first culture chamber and is not excluded from the second culture chamber. Claim 1 encompasses what is taught by ‘523 only T-cells are stimulated in co-culture with moonocytes in chamber 1 and transferred to chamber 2, which has fresh dendritic cells that were simultaneously derived from perfused monocytes (para 44). The claims do not exclude coculture or culture in a shared container as argued by Applicant. The claims are not limited to a second chamber that does not comprise dendritic cells. Thus, transfer of T-cells from a coculture chamber to fresh dendritic cells (derived from perfused monocytes) meets the limitations of the claims. There are no limitations to how T-cells are stimulated or activated. (As well, it is noted that the specification supports activation in the second chamber, not the first, see above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1,10 and 11 under 35 U.S.C. 103 as being unpatentable over US Patent Application 20200308523 in view of Harding (1992, Nature, 356:607-609) is withdrawn in light of the cancellation of claims 10-11.
 

Claims 1,12 and 13 remain  rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 20200308523 in view of Galeano Nino (2016, Immuunology and Cell Biology, 94:411-418) and Sarkar (2003, Cryobiology, 47:44-58) and Sattui (2012, Clinical Cytometry, 82B:54-58).
‘523 meets the limitations of claim 1 as set forth above. ‘523 does not teach cryopreservation of the cells and thus, does not teach washing the cells in buffer prior to cryopreservation. Galeano Nino teaches cryopreservation of T-cells. Galeano Nino does not teach washing the cells in buffer; however, this was well-known, long-standing, standard method step to remove culture media and protein factors in the media prior to counting and/or cryopreservation (or other use). For example, Sarkar teaches washing PBMCs (containing T-cells) in RPMI, which is a buffer prior to counting and suspending the cells in cryopreservation media. Likewise, Sattui teaches washing the cells in RPMI prior to counting and cryopreservation.
Thus, it would have been obvious at the time of filing to wash and cryopreserve the T cells of ‘523 to arrive at the invention as claimed in claims 12 and 13. The skilled artisan would have been motivated to cryopreserve the cells as Galeano Nino taught it desirable to freeze the cells for later, prolonged and/or repeated use. One would have a reasonable expectation of success in making such a combination as cryopreservation of cells is a well-known means of preserving cells over longer periods of time. 
Claims 1,18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20200308523 in view of USPGPUB20090075360. 
‘523 meets the limitations of claim 1 as set forth above. ‘523 does not teach recycling the perfusion media and using the recycled media to perfuse monocytes. However, ‘523 does teach that sensors can be coupled to measure parameters within the cell culture chamber, including pH, oxygen, glucose, lactate, etc (para 19). 
However, ‘360 teaches a cell culture chamber system where media flows through the chamber and is recycled back into the chamber. At paragraph 62, ‘360 discussed that media effluent can be passed through a sensor and recirculated back to the chamber. Paragraph 64 states, “Fluidic connection(s) of a bioreactor used to practice the systems or methods of the invention can comprise providing for fresh medium, recirculation of medium, removal--processing--and replacement of medium (e.g., to harvest a product, such as a recombinant protein, or a small molecule), removal of old medium or detoxifying medium, biochemical stimulation (e.g., with drugs, cytokines, hormones, etc), or mechanical (shear stress, pressure etc) control”.
It would have been obvious at the time of filing to recycle the media as taught by ‘360 in the closed culture system of ‘523 to arrive at the invention as claimed. One would have been motivated to make such a combination the minimize nutrient loss on the system and to maintain secreted manufactured and secreted molecules within the system. One would have a . 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
`Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632